Citation Nr: 0004635	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-02 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the back.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the neck.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability of the right knee.

4.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to herbicide (Agent Orange 
(AO)) exposure.

5.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970 and from August 1972 to March 1975.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from March 1994, November 1996 and August 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The RO is directed to the information in the February 1999 
psychiatric examination that may be reasonably viewed as 
evidence in an informal claim for a total disability rating 
for compensation purposes on the basis of individual 
unemployability.  That issue is not intertwined with an 
initial rating claim nor reasonably inferred with such claim 
in view of the distinction between initial rating claims and 
claims for increase.  See Norris v. West, 12 Vet. App. 413, 
421 (1999); Fenderson v. West, 12 Vet. App. 119 (1999) and 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
disability of the back and right knee when it issued an 
unappealed rating decision in July 1988.

2.  The RO denied entitlement to service connection for a 
disability of the neck and declined to reopen a claim of 
entitlement to service connection for a disability of the 
back and the right knee when it issued an unappealed rating 
decision in September 1989.

3.  Evidence received since the final unappealed September 
1989 rating decision is not cumulative or redundant, bears 
directly and substantially upon the specific matters under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claims.

4.  The claims of entitlement to service connection for a 
disability of the back, the neck and the right knee are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

5.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

6.  The veteran's PTSD symptoms prior to November 16, 1998, 
principally anxiety, irritability and depression, combined to 
produce considerable impairment but did not impair working 
ability as the veteran was employed as a transit system bus 
driver and in good standing with his employer. 





7.  The veteran's PTSD since November 16, 1998 is 
characterized principally by impairment in concentration, 
short and long term memory, irritability and depressed 
mood and ritualistic behavior that combined results in 
reduced reliability and productivity with deficiencies in 
most areas and inability in establishing and maintaining 
effective relationships.

8.  The veteran's PTSD has not rendered his disability 
picture unusual or exceptional in nature, markedly interfered 
with employment, or required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 rating 
decision wherein the RO declined to reopen the claims of 
service connection for disability of the back and the right 
knee and denied service connection for a disability of the 
neck is new and material, and the claims for service 
connection are reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(1999).

2.  The claims of entitlement to service connection for 
disability of the back, the neck and the right knee are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim of entitlement to service connection for 
peripheral neuropathy as secondary to AO exposure is not well 
grounded.  38 U.S.C.A. § 5107.

4.  The criteria for an initial disability rating in excess 
of 50 percent prior to November 16, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.400, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130; 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).



5.  The criteria for an initial disability rating of 70 
percent for PTSD from November 16, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.321(b)(1), 
3.400, 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411, 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
disability of the neck, the back and the 
right knee.

Factual Background

The veteran's service medical records including examinations 
for separation in November 1970 and March 1975 are 
unremarkable for complaints or findings referable to the 
back, the neck and the right knee.  

The first reference to the back was contained in a VA medical 
report in early 1983 that was obtained in connection with an 
unrelated VA benefit claim.  There was a reference by history 
to trauma in service and a complaint that the veteran's back 
would slip out periodically.  An x-ray was read as showing 
discogenic disease and minimal disc space narrowing at L4-5.  

The veteran filed his initial VA claim regarding the lower 
back and right knee in early 1988.  He mentioned treatment in 
service but none after service.  The RO denied the claim in 
July 1988 noting no reference to the claimed disorders in 
service.  The veteran was notified by letter in July 1988.  

The veteran's next pertinent communication regarding service 
connection for the back was in March 1989.  He added private 
medical records from 1975 that mentioned use of a lumbosacral 
corset and recent back injury in 1979.  In correspondence to 
the RO he recalled a right knee injury and three incidents of 
back injury in service.  The RO in September 1989 declined to 
reopen the claims for service connection of the back and 
right knee.  The RO denied service connection for a neck 
disorder finding that a neck disorder was not shown in 
service medical records or previously complained of.  The RO 
by letter of October 1989 notified him of the rating 
determination.

The next pertinent correspondence from the veteran was in 
early 1993 indicating his desire to reopen the claims for 
neck, back and right knee disorders.  He provided private 
medical records that showed diagnostic imaging of the right 
knee in 1992 read as showing lateral meniscal tear and small 
joint effusion.  There was a reference to cervical strain 
after a motor vehicle accident and imaging of the cervical 
spine showing disc herniation, spinal stenosis.  For the 
lumbar spine there was a reference to prior trauma and 
current low back pain.  Imaging of the lumbosacral spine 
disclosed spinal stenosis and degenerative changes.  Follow 
up treatment in 1993 imaging of the thoracic spine was read 
as showing early degenerative changes.  The treating 
physician noted that the veteran had been under his care 
since early 1992 for the neck and the back after a motor 
vehicle accident.

The veteran supplemented the record with statement from 
service comrades.  His former commander recalled the 
circumstance of land mine explosions and the potential for 
injury that was not evident immediately.  A member of the 
veteran's unit recalled that he and the veteran had been 
thrown from a vehicle.  Another letter written to the veteran 
from a friend in service mentioned similar incidents.  

In June 1994 the private physician responsible for the 
veteran's treatment in 1992 and 1993 stated, in essence, that 
he felt the lumbar spondylosis and cervical spondylosis 
preexisted the motor vehicle accident.




The veteran supplemented the record with hearing testimony in 
late 1994 wherein he recalled events in service and that he 
first sought medical treatment in 1992 for the combined 
trauma to the neck and back (transcript, inter alia, 6, 8, 
10).  At another RO hearing in early 1995 he indicated that 
early treatment records were not available (transcript 6, 
16).  

Additional VA medical records beginning in the mid 1990's 
mention the veteran's complaints of neck and back pain.  The 
records report degenerative joint disease and spondylosis of 
the cervical spine and chronic low back pain.  


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.


Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Court determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  
Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  




In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The veteran seeks to reopen his claim for service connection 
for disability of the neck, the back and the right knee that 
the RO denied most recently when it issued an unappealed 
rating decision in September 1989.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1989 RO decision is the last final disallowance 
on any basis.

Review of the RO's findings in the September 1989 decision 
shows, in essence, that it found no competent medical 
evidence of the claimed disabilities in service or continuity 
of treatment thereafter.  The RO noted in its decision, in 
essence, that service medical records were unremarkable and 
that the reported treatment after service was well after 
service.  

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claims for service connection.  The specified basis 
of the RO's September 1989 denial is changed by the 
additional evidence that includes relevant recollections of 
service comrades regarding the circumstances of service which 
are not otherwise shown in contemporaneous records.  There is 
also the veteran's recollection of relevant events at the 
time and treatment history after service, which is presumed 
truthful.  There is medical evidence of disability of the 
right knee, the cervical spine and the lumbar spine that a 
physician opined had existed before the early 1990's.  
Therefore, the evidence received since the 1989 decision is 
not essentially cumulative of earlier evidence.  

Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claims.  The additional evidence is not 
cumulative thereby passing the first test.  

The Board finds that the evidence added to the record since 
the 1989 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding the injuries 
the veteran claimed to have sustained in service.  

The absence of service medical records that directly confirm 
them and claimed residuals tends to add significant weight to 
the collateral evidence, which is a primarily personal 
recollection of service comrades.  Thus, the Board finds the 
additional evidence is new and material evidence as defined 
by the regulation as it bears directly and substantially upon 
the issues at hand, and being neither solely duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  

Here, the issue at hand is whether the veteran has neck, 
right knee and back disorders linked to his active military 
service.  The additional evidence is probative of this 
question and the Board must conclude that the veteran has 
submitted "new" and "material" evidence to reopen his 
claim of service connection.  Thus, the claim should be 
reopened.  In essence, the evidence does confirm disabilities 
of the right knee and the neck not previously shown and 
additional disability of the back.

The first element of the Elkins test having been satisfied, 
the Board's analysis must continue.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  It must now be determined whether the 
claims are well grounded based on a review of all the 
evidence of record.  And, if so, VA must proceed to evaluate 
the merits of the claims but only after ensuring that the 
duty to assist has been fulfilled.  Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  


II.  Whether the claims for service 
connection for disabilities of the back, 
neck, and right knee are well grounded.
Analysis

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claims do not meet this standard since the 
necessary medical nexus evidence is not of record regarding 
any of the claimed disorders.  The record was supplemented by 
evidence, the most compelling being the recollections of 
recently 
located service comrades.  However, the evidence is such that 
it is useful only to establish that an injury may have 
occurred.  

Unfortunately there is no competent medical opinion favorable 
to the claim.  The reference to neck and back disorders 
preexisting an accident in 1992 does not adequately serve to 
link the disorders to service.  Further, there is a 
significant period of years without medical evidence of 
symptoms for the right knee until the early 1990's.  
Competent evidence that is necessary to establish the 
critical nexus element for any of the currently found 
disorders is not of record and not reported to exist in 
available but as yet unobtained records.  

The veteran, on a regular basis, has supplemented the record 
with correspondence that overall argues about the development 
of his claim and circumstances surrounding a vehicle accident 
in service to which he links current disabilities of the 
neck, the back and the right knee.  Essentially there is an 
absence of continuity of treatment and the Board does not 
believe that the claim requires additional development in 
view of the current state of the record.  The RO has 
undertaken the task of assisting the veteran to locate 
additional service medical records and has, in the Board's 
opinion, met any preliminary duty to assist required in such 
circumstances.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  The RO has asked for a search of records and did 
locate some records in 1995.  

The Board observes that the veteran in early 1996 apparently 
completed another form to assist in locating records but to 
which there has not been a response.  However, the more 
significant deficiency in this case is the failure of the 
veteran to provide the necessary medical nexus evidence for 
any current disability.

The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claims not well 
grounded.  The claims require the application of the general 
rule requiring competent medical nexus evidence to well 
ground the claim.  See for example Savage v. Gober, 10 Vet. 
App. 488 (1997) for a discussion of an exception to the 
general rule of Caluza, recently clarified in Voerth v. West, 
13 Vet. App. 117 (1999).  The veteran should also understand 
that in medical records a self reported history unenhanced by 
additional comment does not constitute competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).

As the Board finds the claims not well grounded, there is no 
burden upon the Board to require an examination or medical 
opinion regarding a nexus between the veteran's service and 
the claimed disorders.  Brewer v. West, 11 Vet. App. 228 
(1998).  The Board must point out that it was the holding in 
Morton v. West, 12 Vet. App. 477 (1999) that absent the 
submission and establishment of a well-grounded claim, the VA 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows a substantial record of 
complaints initially well after service and no medical nexus 
evidence linking a current disorder of the neck, the back or 
the right knee to service.  In light of the finding herein 
that the veteran's claims for service connection are not well 
grounded, the Board notes that the second element of the 
Elkins test has not been met.  Accordingly, the Board's 
analysis may end here without addressing the merits of the 
claim.  Butler, supra.



The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained and available that would well ground 
the claims.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Thus the veteran is not 
prejudiced by the Board's decision denying the claims as not 
well grounded.  


III.  Entitlement to service connection 
for peripheral neuropathy as secondary to 
AO exposure.

Factual Background

The record shows that the veteran in April 1997 filed his 
initial claim for service connection of peripheral neuropathy 
as secondary to AO exposure.  The RO obtained VA medical 
records dated in 1997 that reported median nerve neuropathy 
consistent with carpal tunnel syndrome and ulnar sensory 
neuropathy.  A private treatment report in 1992 mentioned 
carpal tunnel syndrome.  The veteran supplemented the record 
in 1999 with RO hearing testimony.  He recalled that 
peripheral neuropathy of the hands and feet was found several 
years previously by a private physician.  The veteran stated 
that he had not been told by a physician that the peripheral 
neuropathy was believed due to herbicide exposure and that he 
first noticed such numbness about 10 or 12 years previously 
(transcript 2, 4, 8).  


Criteria

In addition to the applicable criteria cited previously, the 
following laws and regulations are applicable: 



Service connection may be granted for organic disease of the 
nervous system although not otherwise established as incurred 
in service if manifested to a compensable degree within 1 
year from the date of separation from service provided the 
period of service and rebuttable presumption provisions of § 
3.307 are also satisfied.  38 C.F.R. § 3.309.

In addition to laws and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there was no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneiform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), acute and subacute peripheral neuropathy, prostate 
cancer and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(e).

Note 2: For the purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).


These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-41449 
(August 8, 1996) and 59 Fed. Reg. 341-46 (January 4, 1994).


Analysis

As noted previously, a threshold question to be answered is 
whether the veteran has presented evidence of a well grounded 
claim; that is, a claim that is plausible or capable of 
substantiation.  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence.  An allegation 
alone is not sufficient.  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  The Board will point out for 
informational purposes that a veteran's eligibility for a 
disability payment from the Agent Orange Veteran Payment 
Program does not automatically establish entitlement to VA 
compensation.  Id. at 160-62. 

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that a claim 
is plausible.  Grivois, 6 Vet. App. at 139; Grottveit, 5 Vet. 
App. at 92.  Because the veteran has failed to meet this 
burden, the Board finds that his claim for service connection 
for peripheral neuropathy as secondary to exposure to AO is 
not well grounded and must be denied.  The Board observes 
that it is not claimed and not shown by competent evidence 
that the claim is plausible on a basis other than exposure to 
AO.  The record shows neuropathy initially many years after 
service and provides no medical nexus evidence.  Nor is such 
evidence reported to exist.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, 1 Vet. 
App. at 81.  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu, supra.  Consequently, his lay 
assertions, provided in writing cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak, 2 Vet. App. at 611, the absence of 
cognizable evidence renders a veteran's claim not well 
grounded.  

The Board observes that there has been no competent evidence 
submitted or referred to that supports the veteran's belief.  
As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu.  

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, the veteran's claim 
for service connection on the basis of AO exposure is not 
well grounded.  The absence of medical evidence providing a 
link to service on the basis of herbicide exposure is a 
critical element missing, and in this case requires probative 
medical evidence.  The veteran's assertions regarding 
herbicide-related causation are of no evidentiary value to 
well ground the claim.  Grottveit, supra. 


Therefore, the Board is of the opinion that no further duty 
to assist in development is necessary.  The RO has 
conscientiously sought to develop the claim.  Further, the 
veteran has assisted in the location of additional evidence.  
The RO has contacted the veteran regarding the submission of 
evidence and in so doing has extended to the veteran 
preliminary or threshold assistance that may voluntarily be 
accorded a claimant by VA at the initial stages of a claim.  
The case law at this time does not appear to be in conflict 
with this interpretation.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed. Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86 
(1994).  See also Carbino v. Gober, 10 Vet. App. 507, 510-11 
(1997).  

The Board observes that only acute and subacute peripheral 
neuropathy has been recognized as positively associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  The veteran 
did have service in Vietnam during the Vietnam era but he has 
not shown a disability to which the liberal rules for 
presumptive service connection apply.  The characteristics of 
the positively associated peripheral neuropathy are defined 
in the regulation.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  

And, as the Secretary has not recognized the veteran's 
claimed peripheral neuropathy disorder as having a positive 
association to AO exposure, the claim must fail in the 
absence of competent evidence supporting a positive 
relationship. McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e); see also 64 Fed. Reg. 
59232-243 (November 2, 1999), 61 Fed. Reg. 41442-449 (August 
8, 1996), 59 Fed. Reg. 341-46 (January 4, 1994).  

As the Board finds the claim is not well grounded there is no 
burden upon the Board to require further examination.  
Brewer, supra.  And, as the Board has pointed out, in the 
absence of a well-grounded claim, the VA Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim.




The Board has considered and denied the veteran's claim as 
not well grounded.  For the Board to consider this claim on 
the merits would have accorded the claim more consideration 
than warranted under the circumstances.  Therefore the 
veteran is not prejudiced by the determination on a different 
theory than relied on by the RO.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground the claim on the basis 
of AO exposure or any other basis.  It appears from the 
veteran's statements that his belief of a relationship is the 
extent of the evidence.  He has been provided ample 
opportunity to submit competent evidence to support it.  
McKnight and Epps, supra.

As the veteran's claim of entitlement to service connection 
for peripheral neuropathy as secondary to AO exposure is not 
well grounded, the doctrine of reasonable doubt has no 
application to his claim.


IV.  Entitlement to an initial rating in 
excess of 50 percent for PTSD.

Factual Background

The record shows that the veteran in April 1996 filed his 
claim with VA seeking service connection for PTSD.  VA 
medical records in early 1996 report that he had mood swings 
and disturbed sleep, cried easily and had sudden outbursts of 
anxiety without provocation.  It was noted that he remained 
married and able to work.  Another contemporaneous report 
noted that he had maintained stable employment and marriage.

VA examination in late 1996 found the marital relationship 
described as one of tolerance.  It was noted that the veteran 
had been employed as transit system bus driver for three 
years and was in good standing with his employer.  He 
reported the typical PTSD symptoms and was found to have a 
restricted range of affect and pervasive anxiety and 
depression.  It was reported that he cooperatively took 
medication and was active in a therapy program.  It was 
reported that his job taxed his impulse control.  The 
diagnoses were PTSD and chronic dysthymia moderate to severe.  
A global assessment of functioning scale (GAF) score of 60 
was reported.

Based upon the foregoing, the RO in late 1996 granted service 
connection for PTSD and rated the disorder 10 percent 
disabling under the recently revised criteria from the April 
1996 date of claim.  The veteran disagreed with the initial 
rating and informed the RO of other outpatient records that 
were then obtained.

The VA outpatient therapy reports from early 1996 through 
early 1997 reflect that the veteran continued to work as a 
bus driver, had low energy level, poor self esteem,  and that 
with medication his irritability and anger outbursts had been 
depressed.   

He testified in mid 1996 that because of his psychiatric 
disorder he was off from work as a bus driver three or four 
days a year.  He said that he participated in weekly 
counseling and had incidents in the workplace (transcript, 
inter alia, 1-2, 6-7, 11, 13).

After a review of the hearing testimony and the additional 
treatment reports, a RO hearing officer increased the rating 
for PTSD to 30 percent from April 1996.  The veteran was 
advised of the rating increase in a supplemental statement of 
the case in June 1997 and in a separate letter issued in July 
1997.  The next pertinent communication from the veteran was 
correspondence in March 1998 seeking to "reopen" his claim 
for increase.  


The RO obtained VA outpatient records that show on November 
16, 1998 a comprehensive psychological assessment that found 
the veteran oriented in four spheres, logical in his 
thinking, and reporting severe depression.  He reported that 
his pain condition prevented him from continuing to work or 
perform many daily living activities without limitation.  The 
diagnoses were pain disorder associated with psychological 
factors and a general medical condition, major depressive 
disorder, PTSD and paranoid type schizophrenia.  
Psychological stressors included alienation from family 
members and unemployment.  The GAF score was 35.

On a psychiatric examination for VA in early 1999 the veteran 
reported a variety of daily symptoms that included rage, 
anxiety and depression.  He said that he last worked about 18 
months previously but was unable to handle the stress and 
could not work.  He complained of being paranoid and nervous 
and having memory loss.  This was manifested by his 
forgetting routes and turns and thus affected his job.  The 
examiner indicated that thus the veteran was currently 
unemployed and unemployed due to his mental condition.  The 
veteran reported at least weekly outpatient therapy visits.  
He also reported panic attacks, problems with impulse control 
and suicidal thoughts.  This inability to control impulses 
affected his mood by decreasing it and this made him tense 
and anxious.  He said that he stayed away from people.

The examiner opined that the veteran's employment and social 
functioning was impaired in view of the described extent, 
frequency and existence of symptoms and mental status 
examination.  He had impaired thought processes and 
communication, inappropriate behavior, suicidal thoughts and 
poor ability to maintain personal hygiene.  He was oriented 
to person and place but not time; he had impaired short term 
and long term memory and ritualistic behavior.  There was no 
evidence of severe panic attacks on the examination but 
according to the examiner his mood appeared tense with 
anxiety, apprehension and depression, impaired impulse 
control irritability, paranoia and sleep impairment.


The multi-axial diagnoses included PTSD and a GAF score of 
52.  In discussing the examination and conclusion of impaired 
social and occupational functioning, the examiner, in 
essence, restated the veteran's subjective symptoms and the 
objective findings as previously reported.  

After review of the additional evidence, the RO in March 1999 
granted a 50 percent rating for PTSD from April 1996.  
Subsequently received VA outpatient treatment records reflect 
that beginning in early 1999 the veteran was seen regularly 
by the psychology service as part of a pain management 
program.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996 and both the old and new 
criteria are applicable to the veteran's appeal.  

A 10 percent evaluation under the old criteria was assigned 
where there was mild impairment of social and industrial 
adaptability.  A 30 percent evaluation under the old criteria 
was assigned where there was definite impairment of social 
and industrial adaptability.  A 50 percent evaluation was 
assigned upon a showing of considerable impairment of social 
and industrial adaptability.  


A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996); effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, "the 
Court") stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c) (West 1991).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.





A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).






A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  





The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

Ratings shall be based as far as practicable, upon average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 117 (1999). 




Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran's assertions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Service connection is presently in effect for PTSD, which has 
been assigned a 50 percent evaluation.  The schedular 
criteria for evaluation of psychiatric disabilities were 
changed effective November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, the veteran's psychiatric disability must be evaluated 
under both the old and new rating criteria to determine which 
version is more favorable to him.  However, the current 
criteria could not be applied in evaluating the disability 
for the entire period since retroactive application would not 
be in accord with the law or regulations by which the Board 
is bound in its decisions.  38 U.S.C.A. §§ 5110(g), 7104; 
38 C.F.R. §§  3.114, 3.400(p); Cf DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997) and VAOPGCPREC 5-94.. 

Over the course of this claim, the veteran has received 
comprehensive VA psychiatric examinations.  Historically, he 
has had employment as transit bus driver though mid 1997.  
The evidence early on showed his mental status generally 
remarkable regarding anxiety, sleep disturbance and 
irritability.  He appeared overall as appropriate and without 
circumstantial thinking.  GAF was assessed as 60 on the 
initial evaluation that coincides with PTSD symptoms that 
appreciably impact the veteran.  

On the most recent examination, the examiner opined in 
essence that the veteran was significantly impacted by his 
PTSD socially and industrially.  However the examiner went 
into detail to support the opinion and did not indicate that 
there was any manifestations not related to PTSD that were as 
significant in the veteran's overall psychiatric disability 
picture.  The recent psychiatric examination was supplemented 
with VA outpatient interviews that overall showed a marked 
deterioration in the veteran's presentation from previous 
formal psychiatric evaluation.  It may reasonably be 
concluded on the basis of these reports that the veteran does 
not tend to associate with people or seek contact outside of 
his immediate family.  

The examiners have rendered a diagnosis of PTSD and a GAF 
score of 60 prior to the regulatory change in November 1996 
that corresponds generally to no more than considerable 
symptoms under the GAF scales in use then and since November 
7, 1996.  The VA examiner in 1999 offered a lower score of 52 
which was somewhat improved from the GAF score of 35 reported 
in the late 1998 VA evaluation.  



However, the revised score does not substantially change the 
current disability picture.  Further, the scores would 
collectively indicate a change is warranted in view of the 
current evaluative criteria.  However, as the case has the 
posture of an initial rating claim it is appropriate to 
consider staged ratings on a facts found basis as discussed 
in Fenderson.  

In reviewing the medical evidence of record, the Board is of 
the opinion that an evaluation in excess of 50 percent for 
the veteran's PTSD is not warranted under the old schedular 
criteria prior to November 7, 1996.  Early on he was able to 
work and reportedly was in good standing with his employer.  
It would simply be inconsistent to find severe psychiatric 
disability at that time in view of the narrative information 
he provided to examiners and in contemporaneous hearing 
testimony.  

The veteran was able to work and the GAF of 60 reasonably 
reflected the mental status presentation the contemporaneous 
outpatient report.  The impairment in his ability to work 
occurred more recently and has not been solely related to 
disability from his PTSD.  For example, in sworn testimony in 
1999 he stated that the upper extremity neuropathy, which is 
not service-connected, interfered with his ability to work 
(Transcript at 3).  

The veteran's ability to interact with individuals in and 
outside of his family was then very limited.  Moreover, GAF 
scores of 52 and 35 reasonably correlate with the assessment 
of impairment characterized by an inability to establish or 
maintain effective relationships.  The professional 
observations since late 1998 appear to show an appreciable 
increase in PTSD symptoms approximating the 70 percent 
criteria.  The veteran's current presentation coincides 
favorably with criteria currently in effect and the examiner 
pointed out factors found within the rating scheme. 


The 70 percent evaluation criteria contemplate deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships).  The several examinations 
have not described symptoms that approach this level of 
impairment.  Although the representative argues for a 70 
percent evaluation, at a minimum, the professional medical 
assessment in the comprehensive examinations does not appear 
to support this view.  

The veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social problems 
are well documented.   The recent reports do not vary greatly 
and are reasonably accorded great probative weight in 
assessing the level of impairment, as they are the products 
of medical professionals in the field of psychiatry.  The 
examiners noted the significance of the veteran's disability 
with the lower GAF scores of 52 and 35.

From the standpoint of employment the veteran was apparently 
making an acceptable effort until mid 1997 according to the 
information on file.  PTSD has been assessed as appreciably 
more symptomatic on recent examinations.  The recent 
examination reports, in the Board's opinion, provide ample 
evidence for a 70 percent rating at this time in view of the 
overall disability picture.  Mittleider v. West, 11 Vet. App. 
181 (1998).  

The effective date for this rating on a facts found basis 
would appear to be supported from November 16, 1998, the date 
of the comprehensive VA evaluation.  That date is reasonably 
supported since the psychiatrist in early 1999 essentially 
found a similar disability picture.  

Prior to that date there is little objective evidence of a 
more severe PTSD disability picture to allow for an earlier 
date on a facts found basis.  Clearly the criteria for a 100 
percent schedular rating under the previous or revised 
criteria are not evident from the record.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not actually discuss the 
provisions in light his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that PTSD has not been shown to markedly 
interfere with employment, nor has it required frequent 
inpatient care.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his PTSD.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

The veteran having submitted new and material evidence to 
reopen his claims of entitlement to service connection for a 
disability of the neck, back and right knee, the appeal is 
granted to this extent.

The veteran not having submitted well grounded claims of 
entitlement to service connection for a disability of the 
neck, back and right knee, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for peripheral neuropathy 
as secondary to AO exposure, the appeal is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to November 16, 1998 is denied.

Entitlement to an initial rating of 70 percent for PTSD from 
November 16, 1998 is granted, subject to the regulations 
governing the payment of monetary awards, the appeal is 
allowed to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

